Per Curiam.

Upon the argument it was suggested by counsel for respondents that no notice of appeal from the judgment rendered below had been given, and none appears in the transcript on file in this court. It follows that we are without jurisdiction to entertain the cause upon the merits.
We may add, however, that were we to retain the case, respondents’ motion to strike the statement of facts would have to be granted for the reasons given in American Asphalt Co. v. Gribble, 8 Wash. 256 (35 Pac. 1098).
The appeal must be dismissed.